DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 June 2020 and 25 August 2020 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8, 10-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0100444 by Martin et al.
As to claims 1, 11 and 18, Martin discloses a system/method medium comprising:
at least one processor (Martin: 306 – Fig 3; processors); and 
memory coupled to the at least one processor (Martin: 322 – Fig 3; system memory), the memory comprising computer executable instructions that, when executed by the at least one processor, performs a method comprising: 
receiving a notification associated with the execution of a process on a device (Martin: 402, 412 ~ Fig 4; Page 6, Sec 50 - Page 7, Sec 54; receive notification of an event associated with a system component); 
identifying privilege information associated with the process (Martin: Fig 4: Page 6, Sec 50 – Page 7, Sec 55; parameter associated with the notification);
periodically evaluating one or more attributes of the privilege information (Martin: Fig 4: Page 6, Sec 50 – Page 7, Sec 55; state of parameter used to determine states of components); and 
determining that the one or more attributes of the privilege information has been modified from a previous state of the one or more attributes (Martin: 416-420 – Fig 4, Page 7, Sec 55; state of parameter determined); and 
upon determining that the one or more attributes of the privilege information has been modified from a previous state of the one or more attributes, performing one or more corrective actions relating to the execution of the process on the device (Martin: 
As to claims 2 and 12, Martin further discloses the method further comprising registering to receive the notification from an operating system of the system (Martin: Page 4, Sec 34: notifications generated at kernel level).
As to claims 3 and 13, Martin further discloses wherein the notification is indicative of at least one of: a creation of a process, a creation of a thread, a DLL loading event and system registry activity (Martin: Page 5, Sec 37). 
As to claims 4 and 14, Martin further discloses wherein identifying the privilege information comprises at least one of: parsing the notification, accessing a security token data store, and accessing a token issuing authority (Martin: Page 7, Sec 53; notification parsed to find parameter). 
As to claim 6, Martin further discloses wherein identifying the privilege information comprises identifying an initial state of a security token associated with the privilege information (Martin: Fig 4: Page 6, Sec 50 – Page 7, Sec 55).  
As to claim 8, Martin further discloses wherein evaluating one or more attributes of the privilege information comprises comparing a current state of the one or more attributes to the previous state of the one or more attributes (Martin: 416-420 – Fig 4, Page 7, Sec 55).
As to claims 10, 17 and 20, Martin further discloses wherein the one or more corrective actions comprise at least one of: displaying warnings indicating the current state of the privilege information has been modified, deleting the privilege information, Martin: 426 – Fig 4, Page 7, Sec 56-57).  
As to claim 19, Martin further discloses wherein the evaluation is performed at a time corresponding to at least one of: a creation of a process, a creation of a thread, a DLL loading event and system registry activity (Martin: Page 5, Sec 37).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0100444 by Martin et al. in view of U.S. Patent No. 8,572,716 to Chander et al.
claims 5 and 15, Martin discloses all recited elements of claims 1 and i2 from which claims 5 and 15 depend.
Martin does not expressly disclose wherein the security token is associated with a security context describing a set of credentials for the process.
Chander discloses wherein the security token is associated with a security context describing a set of credentials for the process (Chander  Col 1, Line 53 –Col 2, Line 5: security context associated with security taken).
Martin and Chander are analogous art because they from the common area of data protection.
It would have been obvious to one of ordinary skill in the art, at or before the elective filing date of the instant application, to use the security context structure of Chander in the system of Martin. The rationale would have been to provide a mechanism for providing security permissions (Chander: Col 1, Line 83 ~ Col 2, Line 5).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0100444 by Martin et al. in view of U.S. Patent Application Publication No. 2006/0107037 by Lincoln et al.
As to claim 7, Martin discloses all recited elements of claim 6 from which claim 7 depends.
Martin does not expressly disclose wherein identifying the initial state of the security token comprises at least one of determining an address of the security token address, determining a privilege level of the security token, determining an 
Lincoln discloses wherein identifying the initial state of the security token comprises at least one of determining an address of the security token address, determining a privilege level of the security token, determining an integrity level of the security token, and determining a current execution environment executing the process (Lincoln: Page 9, Sec 132, integrity of security token determined).
Martin and Lincoln are analogous art because they from the common area of data protection.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the instant application, to use the security token integrity validation of Lincoln in the system of Martin. The rationale would have been to determine if a transaction is authorized (Lincoln: Page 9, Sec 133). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,728,043. Although the the claims of the instant application represent a slight broadening of the subject matter of the claims of the ‘043 Patent, and on that basis, the claims of the ‘043 Patent anticipate the claims of the instant application. 
As to claim 1, the ‘043 Patent discloses a system comprising (Claim 1: A system comprising):
at least one processor (Claim 1: at least one processor); and 
memory coupled to the at least one processor, the memory comprising computer executable instructions that, when executed by the at least one processor, performs a method comprising (Claim 1: and memory coupled to the at least one processor, the memory comprising computer executable instructions that, when executed by the at least one processor, performs a method comprising): 
receiving a notification associated with the execution of a process on a device (Claim 1; receiving a notification associated with a process); 
identifying privilege information associated with the process (Claim 1: identifying a security token associated with the process);
periodically evaluating one or more attributes of the privilege information (Claim 1: evaluating a current state of the security token at one or more checkpoints); and 
determining that the one or more attributes of the privilege information has been modified from a previous state of the one or more attributes (Clam 1: determining ; and 
upon determining that the one or more attributes of the privilege information has been modified from a previous state of the one or more attributes, performing one or more corrective actions relating to the execution of the process on the device (Claim 1: and based on determining that the current state of the security token has been modified, performing one or more actions related to the process). 
As to claim 2, the ‘043 Patent discloses the system of claim 1, the method further comprising registering to receive the notification from an operating system of the system (Claim 2: identical).
As to claim 3, the ‘043 Patent discloses the system of claim 1, wherein the notification is indicative of at least one of: a creation of a process, a creation of a thread, a DLL loading event and system registry activity (Claim 3: identical).
As to claim 4, the ‘043 Patent discloses the system of claim 1, wherein identifying the privilege information comprises at least one of: parsing the notification, accessing a security token data store, and accessing a token issuing authority (Claim 4: identical).
As to claim 5, the ‘043 Patent discloses the system of claim 1, wherein the privilege information is associated with a security context describing a set of credentials for the process (Claim 5: identical).
As to claim 6, the ‘043 Patent discloses the system of claim 1, wherein identifying the privilege information comprises identifying an initial state of a security The system of claim 1, wherein identifying the security token comprises identifying an initial state of the security token).
As to claim 7, the ‘043 Patent discloses the system of claim 6, wherein identifying the initial state of the security token comprises at least one of: determining an address of the security token address, determining a privilege level of the security token, determining an integrity level of the security token, and determining a current execution environment executing the process (Claim 7: The system of claim 6, wherein identifying the initial state of the security token comprises at least one of: determining an address of the security token, determining a privilege level of the security token, determining an integrity level of the security token, or determining a current execution environment executing the process). 
As to claim 8, the ‘043 Patent discloses the system of claim 1, wherein evaluating one or more attributes of the privilege information comprises comparing a current state of the one or more attributes to the previous state of the one or more attributes (Clam 8: The system of claim 6, wherein evaluating the current state of the security token comprises comparing the current state of the security token to the initial state of the security token). 
As to claim 9, the ‘043 Patent discloses the system of claim 8, wherein determining that the one or more attributes of the privilege information has been wherein determining that the current state of the security token has been modified comprises identifying a privilege escalation exploit).  
10. The system of claim 1, wherein the one or more corrective actions comprise at least one of: displaying warnings indicating the current state of the privilege information has been modified, deleting the privilege information, replacing the privilege information with a previous version of the privilege information, and terminating the process (Claim 9: The system of claim 1, wherein the one or more actions comprise at least one of: displaying warnings indicating the current state of the security token has been modified, deleting the security token, replacing the security token with a previous version of the security token, or terminating the process).
	Claims 11-17 recite a method commensurate in scope to the system of claims 1-10 and are thus rejected under a substantially similar rational in view of claims 10-17.  
Claims 18-20 recite a medium commensurate in scope to the system of claims 1-10 and are thus rejected under a substantially similar rational in view of claims 1-9 and 18.   

Priority
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2005/0055579 by Kanda et al. discloses receiving notifications about processes
U.S. Patent Application Publication No. 2007/0014397 by Ukeda et al. discloses process evaluation
U.S. Patent Application Publication No. 2008//0133756 by Taylor discloses token based notification
U.S. Patent Application Publication No. 2012/0210415 by Somani et al. discloses using a token to track state
U.S. Patent No. 9,250,811 to Patiejunas discloses process notification

Conclusion


 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432